Order unanimously reversed, without costs, and application denied. Memorandum: In seeking leave to appeal as a poor person (CPLR 1101) the moving party must set forth in his affidavit the amount and *777sources of his income, the value of his property, his inability to pay legal expenses and sufficient facts to ascertain the merit of his contentions. Petitioner’s affidavit fails to contain any allegations from which Family Court could have determined that his desired appeal had any merit. In addition, petitioner’s claim that his earnings are only $100 per week and that he has substantial debts, under the circumstances of this case, does not conclusively establish that he is unable to pay the costs and expenses of his appeal. In his affidavit seeking relief under CPLR 1101 petitioner concedes that his reduced income and increased indebtedness are directly related to the time and effort expended by him in self-representation in the Family Court proceeding which he seeks to appeal. Thus, it appears that petitioner’s financial limitations are self-inflicted rather than the result of events beyond his control. Since petitioner has voluntarily reduced his income, it would be improper to require the County of Monroe to pay for the stenographic transcript of the Family Court proceedings (see Matter of Teeter v Reed, 57 AD2d 735; Jenks v Murphy, 21 AD2d 346). (Appeal from order of Monroe County Family Court, Cornelius, J. — poor person status.) Present — Dillon, P.J., Simons, Hancock, Jr., Doerr and Moule, JJ.